PER CURIAM.
In a non-jury trial the defendant was convicted on three indictments charging criminal threatening, in violation of 17-A M.R.S.A. § 209, against three individuals involved in a single incident. The defendant contends on appeal that 1) the convictions were an infringement of the constitutional guarantee against double jeopardy, and 2) the indictments failed to allege adequately the punishment enhancement factors of 17-A M.R.S.A. § 1252(4), (5).
At an earlier jury trial, but prior to verdict, the defendant’s motion to dismiss the indictment charging terrorizing was granted because the presiding justice ruled the indictment failed to allege a crime. *1002Since the indictment was dismissed at the “defendant’s instigation,” the subsequent trial of the defendant on the same facts for criminal threatening was not constitutionally prohibited. State v. Bessey, Me., 328 A.2d 807, 811-12 (1974).
Each indictment for criminal threatening charged that the defendant did “intentionally and knowingly place [a person] in fear of imminent bodily injury by pointing a dangerous weapon, to wit, a firearm, against [him].” The indictments were legally sufficient. State v. Satow, Me., 392 A.2d 546, 548-49 (1978).
The entry is:
Appeal denied.
Judgment affirmed.